Citation Nr: 1423342	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  11-17 437	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah



THE ISSUE

Entitlement to a higher initial evaluation for posttraumatic stress disorder (PTSD) and major depressive disorder with history of insomnia, rated as 70 percent disabling.



ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from January 2003 to October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The RO initially assigned the Veteran's service-connected PTSD and major depressive disorder with history of insomnia a 10 percent disability rating.  See October 2009 Rating Decision.  However, the RO increased that rating to 30 percent, see May 2011 Decision Review Office Decision, and then to 70 percent.  See June 2012 Decision Review Officer Decision.  As a higher schedular rating is available, the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDING OF FACT

Since the initial grant of service connection, the Veteran's psychological disability has been manifested by symptoms that include some suicidal ideation, depressed mood, anger, mild memory loss, chronic sleep impairment, some social isolation, and occasional neglect of personal hygiene and appearance, which have resulted in occupational and social impairment with deficiencies in most areas; total occupational and social impairment has not been shown.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 70 percent for service-connected psychiatric disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, as well as, how ratings and effective dates are assigned.  See Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

The RO sent a letter to the Veteran in June 2009 explaining his participation in the Pre-Discharge program and providing him notice, which satisfied the requirements of the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b); see also Dingess/Hartman, 19 Vet. App. at 473.  This letter was sent prior to initial adjudication of his claims for service connection.  Where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been substantiated and no additional notice is required as to downstream issues, including the disability evaluation.  Dingess/Hartman, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). 

VA also has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered. The Veteran was afforded VA examinations to assess his PTSD and major depressive disorder with history of insomnia in July 2009 and January 2012.  The examinations include findings necessary to apply pertinent rating criteria.  Additionally, the claims file contains the Veteran's service medical records and statements in support of his claim.  The Board has reviewed the record and determines there is no available, pertinent outstanding evidence. 

As VA satisfied its duties to notify and assist the Veteran, there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. See Fenderson, 12 Vet. App. at 126.

The Veteran's PTSD is rated as 70 percent disabling under the General Rating Formula For Mental Disorders set forth in 38 C.F.R. § 4.130, Diagnostic Code 9411.  Pursuant to this diagnostic code, a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.  

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder.  In addition to the symptoms listed in the rating schedule, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). The DSM-IV provides for a global assessment of functioning (GAF), a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DSM-IV).

The Veteran was afforded a VA contract (QTC) examination in July 2009.  There, the Veteran reported that he began experiencing the symptoms of PTSD around January 2006.  The Veteran reported depression, chronic fatigue, and explosive anger.  Nightmares were characterized by themes of impending death or mutilation due to an undefined threat.  The Veteran explained that he avoided crowded public spaces, like grocery stores.  He also reported feeling hypervigilant and anxious.

The Veteran's appearance and hygiene were noted as appropriate and the Veteran maintained good eye contact throughout the examination.  Depression was noted as occurring daily.  During periods of unprovoked irritability, the Veteran was described as having periods of anger. The Veteran reported good relationships with his sister, parents, wife and children.  He reported no history of delusions or hallucinations, and he denied obsessional rituals.  Thought processes were described as appropriate and the Veteran was able to read and understand directions.  No panic attacks were noted.  The examiner determined that the Veteran presented no threat of harm to himself or others.  Prognosis was described as "good."  The Veteran's recorded GAF score was recorded as 75.

In a September 2010 Notice of Disagreement, the Veteran reported symptomatology associated with his service-connected psychiatric disability.  There, he reported that he was taking Ambien to treat his psychiatric disabilities.  Moreover, he stated increasing confusion and nightmares.  The Veteran also explained that he had ceased communicating with all his relatives other than his wife, children, and mother.  The Veteran stated that he experienced periods of rage and suffered from outbursts and uncontrollable mood swings.

In his May 2011 VA Form 9, the Veteran reported that he had no desire to leave his home.  He also reported that he was having recurring nightmares and was taking medication for insomnia, depression, and panic attacks.  The Veteran stated that he "...would like to fade away from society."

The Veteran was afforded a VA examination in January 2012.  There, the examiner noted that the Veteran's psychiatric disability was productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner did not note total occupational and social impairment.  The Veteran reported that he was still married to his first wife and maintained a relationship with his mother and children, but no longer remained in contact with friends.  At that time, the Veteran reported that he was working for a chicken plant as a supervisor and he would sometimes yell at co-workers. The Veteran also stated that he stopped consuming alcohol seven months prior.  

The Veteran also explained that he was living with his mother, but he got in a bad fight with his father-in-law.  After the fight, the Veteran was asked to leave.  The Veteran also recounted a situation where he hit a panhandler in the face.  Anger was reported, as were sleep difficulties.  The Veteran explained that he experienced nightmares three times per week.

At the examination, the Veteran was found to have the following:  depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, suicidal ideation, impaired impulse control, neglect of personal appearance and hygiene and intermittent inability to perform activities of daily living.  Other problems noted were loss of pleasure, punishment feelings, self-critical thought, loss of interest, loss of energy, changes in sleep pattern, irritability, fatigue, loss of interest in sex, sadness, past failure, guilty feelings, self-dislike, agitation, indecisiveness, worthlessness, changes in appetite, concentration difficulty, pessimism, suicidal thoughts, and crying.

As to occupational impairment, the examiner noted that the Veteran was able to work, but he would do so best in an environment where he was not in a supervisory capacity or has to work around a lot of noise or people.  A GAF score of 50 was recorded. 

The Veteran receives treatment at VA for his mental health disabilities.  A December 2010 VA treatment record shows that the Veteran has nightmares about five to ten times per months and flashbacks about two to three times per month.  The Veteran reported excessive alcohol consumption.  The Veteran stated that he had had suicidal thoughts.  The Veteran's speech was noted as normal and calm, and his behavior was described as appropriate and cooperative.  He had appropriate affect and logical thought.  Some visual hallucinations were noted.  Homicidal thoughts were denied.  The Veteran was oriented to person, place, time and purpose.  The Veteran was alert and normal.  The Veteran was described as of normal intelligence, literate, and as having normal insight/judgment and normal memory.  A GAF score of 45 was recorded.  A January 2011 mental health treatment record shows that the Veteran was alert, cooperative and oriented.  The Veteran reported "seeing things" since 2006.  He reported improving sleep. The Veteran reported no recent thoughts of suicide.  The Veteran's mental illness was characterized as moderate.  A March 2011 record noted that the Veteran was alert, cooperative and oriented.  He reported "dizzy spells." The Veteran explained that he was working at a poultry plant with little stress and no problems at work.  The Veteran recounted one episode at work where he became angry.  The Veteran was working towards a business degree.  He also reported a positive relationship with his wife.  The Veteran's mental illness was described as mild to moderate.  An April 2011 record notes that the Veteran was alert, cooperative and oriented.  He reported problems with his father-in-law, particularly related to the Veteran striking his father-in-law in the jaw.  The Veteran reported a traffic altercation where he approached a car when it stopped.  The driver pulled off before the Veteran was able to make contact.  Mild to moderate symptomatology was noted.

A May 2011 record noted the Veteran's level of symptomatology as mild to moderate.  At that time, the Veteran reported no feelings of depression or sadness.  Further, the Veteran was continuing to work full-time without issue.  A July 2011 treatment note shows that the Veteran was continuing to work at that time, though the Veteran reported feeling depressed.  His symptomatology was noted as mild.  Suicidal ideation was denied.  A November 2011 note specified that the Veteran was still working and looking for another job.  He reported no marital difficulties and suicidal ideation was again denied.  His symptoms were reported as mild.  A January 2012 record showed decreased depressive thoughts and that the Veteran was continuing to work at the chicken plant.  Nightmares and decreased sleep were continuing, but the Veteran denied suicidal ideation.  His symptomatology was described as mild.  

A February 2012 note showed that the Veteran quit his job because he intended to return to school to complete his degree. He reported being tired and feeling depressed, and he reported decreased sleep and continued nightmares, but suicidal ideations were denied.  His symptomatology was described as mild.  Another February 2012 note shows that the Veteran was oriented as to place, person and time.  His mood was agitated and depressed.  He denied hallucinations, and suicidal and homicidal ideations.  A March 2012 note explained that the Veteran secured a new job, which he was excited about.  The Veteran reported spending time with his family and taking his children to school.  Continued difficulty sleeping remained and the Veteran denied suicidal and homicidal ideations.

The Veteran also received private treatment for his mental health disability.  A February 2010 record from Dr. M.M. notes depression with anxious mood, decreased appetite, and a change in sleep pattern with insomnia.  He reported suicidal thoughts.  A March 2010 record from Dr. M.M. noted depression and thoughts of suicide.  A June 2010 record from Dr. M.M. noted the same and described the Veteran as alert and oriented.  The Veteran had appropriate affect and manner.  In a September 2010 record, the Veteran reported no suicidal thoughts, but was depressed.  A December 2010 record noted the same.

Considering all the evidence of record, the Board does not find that the Veteran's disability picture more nearly approximates the criteria for a 100 percent rating for his service-connected psychiatric disability.  In short, the evidence of record does not reveal total social and occupational impairment.  The Veteran worked at a poultry plant as a supervisor, and after quitting that job, he obtained a new job.  There is simply no evidence of total occupational impairment.  Despite run-ins with some work colleagues, the Veteran has continued working.  Moreover, on several occasions, the Veteran explained that he was continuing to work towards a college degree.  

Additionally, total social impairment is not evident.  While the Veteran has ceased interacting with friends and his father-in-law, he maintains sound familial relationships.  Indeed, the Veteran reported a strong relationship with his wife and children.  The Veteran also maintains a relationship with his mother.  He has not been shown to have gross impairment of thought processes or communication.  Further, while some intermittent delusions have been reported, those have not been either constant or frequent.  Some suicidal ideations were noted, but no persistent threat of the Veteran hurting himself or others has been described.  He has reported some mild memory loss, in terms of forgetting why he is doing something, but the Veteran has not reported forgetting his name or the names of his relatives or even his own occupation.  The type of symptoms characteristic of the criteria for a total rating are not shown.  Thus, given the evidence above, the Board does not conclude that the Veteran's service-connected disability results in total social and occupational impairment.

The Board has further considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards. Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  The Veteran has occupational and social impairment due to the symptoms discussed above, which are specifically contemplated by the rating criteria.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, it is unnecessary to determine whether there are any related factors such as hospitalization or interference with employment. 

In deciding this case, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, for the reasons expressed above, the preponderance of the evidence is against an initial rating in excess of 70 percent.  As such, the benefit-of-the-doubt doctrine is not helpful to the Veteran.  38 C.F.R. § 4.3.


ORDER

An initial rating in excess of 70 percent for psychiatric disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


